El Jtjez PeesideNte Se. HeeNÁNdez,
emitió la opinión del tribunal.
Marniel Antonio Guzmán Alvarez se encontraba preso én la cárcel del distrito municipal de Añasco bajo la custodia del alcaide de la cárcel de dicbo pueblo, cumpliendo condena que en procedimiento de desacato por perjurio en cansa criminal le impuso el juez municipal de Añasco, por sentencia de 30 de agosto del corriente año.
En la misma fecha solicitó Guzmán Alvarez del juez de la Corte de Distrito de Mayagüez, la expedición de auto de hateas corptis para obtener su inmediata libertad, ale-gando al efecto que su prisión era ilegal, toda vez que la causa criminal contra José N. Guzmán, por infracción del artículo 370 del Código Penal, en que se supone cometido el desacato, terminó por sentencia que dictó la Corte Municipal de Añasco en 28 de agosto citado, y la sentencia condena-toria por desacato recayó dos días después, o sea en 30 del propio mes-, cuando ya dicha corte carecía de jurisdicción para castigar el desacato por perjurio.
Tramitada la petición de habeas corpus, fué dictada reso-lución en 31 de agosto declarándola sin lugar y ordenando que el peticionario quedara bajo la custodia del alcaide de la cárcel municipal de Añasco, hasta que cumpliera la pena im-puesta por la corte municipal, contra cuya resolución inter-puso el prisionero recurso de apelación para ante esta Corte Suprema, quedando en libertad provisional mediante fianza que prestó, hasta que fuera decidido el recurso.
La única cuestión a discutir y resolver en el presente recurso es, si la Corte Municipal de Añasco, después de ha-ber fallado la causa criminal en que Guzmán Alvarez come-tió el desacato por perjurio, tuvo jurisdicción para castigar el desacato.
De la prueba practicada ante la Corte de Distrito de Mayagüez resulta que cuando se celebraba contra José N. *838Gruzmán en 28 de agosto último el juicio por infracción del artículo 370 del Código Penal, quedó convencido dicho juez de que los hechos declarados por Manuel Antonio Gruzmán Alvarez eran falsos y esenciales en dicha causa, por lo que ordenó que prestara una fianza de $500 para permanecer en libertad y que compareciera el día 30 del mismo mes a las 9 de ia mañana a explicar las razones que tuviera,- por las cuales no debiera ser castigado por desacato a la corte.
La sentencia en el caso contra José N. Gruzmán, según muestra el récord, fué dictada en 28 de agosto y la condena por desacato es de 30 del propio mes.
Como se ve, el procedimiento por desacato fué iniciado antes de dictarse sentencia en el caso principal, o sea cuan-do éste se encontraba aún pendiente ante la corte, y el hecho de que la sentencia por desacato fuera dictada cuando el caso principal estaba ya terminado, no la vicia de nulidad.
La ley número 41 para proveer un castigo sumario por el delito de perjurio, cometido en corte abierta, y para otros fines, aprobada en 9 de marzo de 1911, dice en su sección Ia.:
“Si el juez que preside en dicho caso quedare convencido en cual-quier caso pendiente ante su corte, de que un testigo, después de haber prestado juramento o afirmación, según se dispone por la ley, de decir la verdad en cualquier asunto pendiente ante la corte, es culpable de perjurio según se define en la presente, será entonces el deber de dicho juez, ante quien se celebrare el juicio, ordenar, y por la presente se le faculta para que ordene, a moción propia, el arresto y detención del ofensor; y dictará una orden que se notificará a dicho ofensor para que comparezca y explique las razones que tuviere por las cuales no deba ser castigado por desacato ante la corte. El acu-sado, dentro del plazo que la corte fijare, presentará su defensa contra dicha citación, la corte oirá las declaraciones de la acusación y de la defensa, y después de practicadas las pruebas, pronunciará sentencia en el caso.”
Atendidos los preceptos legales que dejamos transcritos, no vemos sea necesario qne la sentencia en procedimiento por desacato se dicte antes de qne termine el asunto principal, pues basta que el caso esté pendiente ante la corte y que antes *839de terminarse éste, el juez quedare convencido del desacato y dé comienzo a los procedimientos para castigarlo, expi-diendo orden para el arresto y detención del ofensor. El procedimiento por desacato pnede continuarse después de dictada sentencia, y el juez conserva su jurisdicción para dictarla, esté o nó terminado el asunto principal.
T no está en oposición con la doctrina expuesta, la esta-blecida por este tribunal en el caso de El Pueblo de Puerto Rico v. Ramón Valcourt, decidido en junio 10 del corriente año, pues en dicho caso los procedimientos para castigar el desacato comenzaron después de haber la corte dictado sen-tencia en el pleito de divorcio en que se originó el procédi-miento por desacato, mientras que en el presente caso, según ya hemos dicho, el procedimiento por desacato se inició antes de que terminara la cansa en que se originó.
Por las razones expuestas, procede la confirmación de la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, "Wolf, del Toro y Alclrey.